Name: Council Regulation (EC) No 1088/96 of 10 June 1996 amending Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 18 . 6. 96 EN Official Journal of the European Communities No L 144/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1088/96 of 10 June 1996 amending Regulation (EC) No 3074/95 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished Whereas it would be uneconomical for Community fishermen to purchase in the interim period nets of mesh sizes other than those which they are currently authorized to use; Whereas Regulation (EC) No 3074/95 should be amended accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 8 (4) of Regulation (EEC) No 3760/92 it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 3074/95 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1996 and certain conditions under which they may be fished; Whereas, due to the positive evolution of the stock of sprat in the Skagerrak and the Kattegat, a profitable use of the fishing possibilities allocated to the European Union for 1996 requires fishing this stock with nets with a maximum mesh size of 16 mm; Whereas a review of the management system for North Sea herring is foreseen in 1996 for adoption in 1997; Article 1 In the Annex to Regulation (EC) No 3074/95 the table relating to the species 'sprat' and zone III a shall be replaced by the table set out in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ bean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 June 1996. For the Council The President M. PINTO 0 OJ No L 389, 31 . 12. 1992, p. 1 . I1) OJ No L 330, 30. 12. 1995, p. 1 . No L 144/2 EN Official Journal of the European Communities 18 . 6 . 96 ANNEX Species: Sprat Sprattus sprattus Zone: III a BelgiÃ «/Belgique Danmark 28 8 1 0 (') (3) Deutschland 60 (') (4) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 0 900 (') (2) (3) United Kingdom EC 39 770 (') TAC 43 000 (') O (') Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted notwithstanding Article 5 (2) of this Regulation, and Article 5 ( 1 ) and (2) of Regulation (EEC) No 3094/86 (OJ No L 288, 11 . 10 . 1986, p. 1 ). (2) No more than 3 000 tonnes of this quota shall be fished between 1 July and 31 December 1996 with towed gears with a minimum mesh size of 16 mm. Such catches shall not be subject to the conditions defined in Article 5 (2) of this Regulation. (3) No fishing of this quota may take place, in the Skagerrak, within 8 miles of the baselines of the Kingdom of Norway. (4) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (*) Precautionary TAC.